Case: 4:17-cv-02659-AGF Doc. #: 123 Filed: 11/02/20 Page: 1 of 2 PageID #: 608


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

LAUTHA V. ANDERSON, SR.,                        )
                                                )
                Plaintiff,                      )
                                                )
          vs.                                   )          No. 4:17-cv-02659-AGF
                                                )
CHANTAY GODERT, et al.,                         )
                                                )
                Defendants.                     )

                                           ORDER

       Because of the recent increase is COVID-19 infection numbers in the state and in

this District, the Court finds it is necessary to continue the jury trial scheduled for

November 17, 2020, to ensure the safety of the parties, the attorneys, court personnel, and

the jurors.

       Accordingly,

       IT IS HEREBY ORDERED that the trial setting of November 17, 2020 and is

VACATED, the final pre-trial conference set for November 9, 2020 is CANCELED,

and any remaining pre-trial deadlines are STAYED, all to be reset at a later date. The

Court will schedule a conference call with counsel in January 2021, to determine a new

trial date and deadlines for filing remaining final pretrial materials.

       IT IS FURTHER ORDERED that the Writ Of Habeas Corpus Ad Testificandum

(ECF No. 101) issued by the Court on October 16, 2020, which was in connection with

the above-noted trial and pre-trial conference, is VACATED.
Case: 4:17-cv-02659-AGF Doc. #: 123 Filed: 11/02/20 Page: 2 of 2 PageID #: 609


       IT IS FURTHER ORDERED that Plaintiff’s motion to permit Plaintiff to appear

in court at trial without restraints and in civilian clothes is DISMISSED without

prejudice to refiling after a new trial date is set.


                                                       _______________________________
                                                       AUDREY G. FLEISSIG
                                                       UNITED STATES DISTRICT JUDGE
Dated this 2nd day of November, 2020.




                                               2
